107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donna M. DILLON, Plaintiff-Appellant,v.Marvin RUNYON, Postmaster General, United States PostalService, Defendant-Appellee.
No. 96-2360.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Donna M. Dillon, Appellant Pro Se.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her employment discrimination action without prejudice for failure to state a claim.  Appellant claims on appeal that the district court did not properly consider her claim under the Rehabilitation Act, 29 U.S.C.A. §§ 701-797b (West 1985 & Supp.1996).  However, since Appellant failed to allege that she exhausted administrative remedies, we affirm the dismissal.  See Love v. Pullman Co., 404 U.S. 522, 523 (1972);  Doe v. Garrett, 903 F.2d 1455, 1460-61 (11th Cir.1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED